                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-24869-BLOOM/Louis

JOSE YEYILLE,

       Plaintiff,
v.

CECILIA ALTONAGA, WALTER HARVEY,
and ALBERTO CARVALHO,

      Defendants.
______________________________________/

                                  ORDER DISMISSING CASE

       THIS CAUSE is before the Court upon Plaintiff Jose Yeyille’s (“Plaintiff”) Motion for

Leave to proceed in forma pauperis, ECF No. [3] (the “Motion”), filed in conjunction with

Plaintiff’s Complaint, ECF No. [1]. The Court has carefully considered the Motion and the record

in this case, and is otherwise fully advised. For the reasons that follow, Plaintiff’s Complaint is

dismissed, and the Motion is denied as moot.

       Plaintiff has not paid the required filing fee and, thus, the screening provisions of 28 U.S.C.

§ 1915(e) are applicable. Fundamental to our conception and system of justice is that the

courthouse doors will not be closed to persons based on their inability to pay a filing fee. Congress

has provided that a court “may authorize the commencement . . . or prosecution of any suit, action

or proceeding . . . or appeal therein, without the prepayment of fees . . . therefore, by a person who

submits an affidavit that includes a statement of all assets such [person] possesses that the person

is unable to pay such fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364

F.3d 1305, 1306 n.1 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed

in forma pauperis (“IFP”)). Permission to proceed in forma pauperis is committed to the sound
                                                              Case No. 19-cv-24869-BLOOM/Louis

discretion of the court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas v.

Chattahoochee Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has

wide discretion in ruling on an application for leave to proceed IFP.”). However, “proceeding in

forma pauperis is a privilege, not a right.” Camp, 798 F.2d at 437.

       In addition to the required showing that the litigant, because of poverty, is unable to pay

for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

determines that the complaint satisfies any of the three enumerated circumstances under Section

1915(e)(2)(B), the Court must dismiss the complaint.

       A pleading in a civil action must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

“[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency




                                                  2
                                                              Case No. 19-cv-24869-BLOOM/Louis

accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

v. Capital City Bank , 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cty. of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)). Even under the relaxed pleading standard

afforded to pro se litigants, see Abele v. Tolbert, 130 F. App’x 342, 343 (11th Cir. 2005), the

Complaint fails here.

       The Complaint must be dismissed for all three reasons enumerated under section

1915(e)(2)(B). Plaintiff seeks to assert various claims against United States District Judge Cecilia

Altonaga, Miami-Dade County School Board attorney Walter Harvey, and Miami Dade County

Schools Superintendent Alberto Carvalho—and includes nearly 80 pages and 102 counts—for

civil RICO violations and violations of his constitutional rights to due process, equal protection,

and jury trial, arising from an alleged agreement among Defendants to deprive Plaintiff of his

salary and redirect it to the law firm of Holland & Knight, LLP. The Court notes that Plaintiff

previously filed a case against Carvalho and others pursuant to 42 U.S.C. § 1983, asserting claims

for alleged discriminatory practices, harassment, and other wrongful conduct to which he was

subjected during his time as a substitute teacher. See Yeyille v. Miami Dade County Public Schools,

Case No. 14-cv-24624-CMA. Judge Altonaga presided over Plaintiff’s previous case, which was

dismissed with prejudice, see Case No. 14-cv-24624-CMA, ECF No. [42].

       In the Complaint, Plaintiff accuses Judge Altonaga of “agree[ing] with Harvey and

Carvalho to dismiss Plaintiff’s lawsuit with prejudice in exchange for Harvey and Carvalho

agreeing to give Plaintiff’s money to the law firm of Holland & Knight, LLP; whereupon Altonaga

dismissed Plaintiff’s lawsuit with prejudice and Harvey and Carvalho gave Plaintiff’s money to




                                                  3
                                                                Case No. 19-cv-24869-BLOOM/Louis

the law firm of Holland & Knight, LLP.” ECF No. [1] at 3. Plaintiff alleges further that Judge

Altonaga offered to dismiss Plaintiff’s previous lawsuit with prejudice in exchange for their

promise to hire, and give his money to, Holland & Knight to represent the Miami Dade County

School Board because her husband is an attorney at Holland & Knight. Id. at 6 ¶ 10. In essence,

Plaintiff takes issue with Judge Altonaga’s ultimate conclusion that his previous claims be

dismissed. Nevertheless, Plaintiff appealed Judge Altonaga’s dismissal of his previous case to the

Eleventh Circuit, which affirmed the dismissal with prejudice. Case No. 14-cv-24624-CMA ECF

No. [56].

       As pled, the Complaint is devoid of actionable claims. First, Judge Altonaga is immune

from civil liability for damages for acts taken in her judicial capacity. Simmons v. Conger, 86 F.3d

1080, 1084-85 (11th Cir. 1996). “A judge will not be deprived of immunity because the action

[s]he took was in error, was done maliciously, or was in excess of [her] authority.” Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978) (internal quotations omitted). In addition, the Complaint’s

legal theories, as presented here, are indisputably meritless, as Plaintiff’s claims amount to nothing

more than dissatisfaction with the outcome of his previous case. See Davis v. Kvalheim, 261 F.

App’x 231, 234 (11th Cir. 2008) (holding that complaint may be dismissed before service of

process where its legal theories are indisputably meritless).

       In addition, upon the Court’s review, Plaintiff’s additional claims are baseless and, thus,

must be dismissed. See Denton v. Hernandez, 504 U.S. 25, 32 (1992) (under 28 U.S.C. § 1915, a

federal court may dismiss a complaint whose factual contentions describe “fantastic or delusional

scenarios, claims with which federal judges are all too familiar”); Neitzke v. Williams, 490 U.S.

319, 328 (1989) (a complaint is legally frivolous when it contains “claims of infringement of a

legal interest which clearly does not exist”); Gallop v. Cheney, 642 F.3d 364, 366, 368-69 (2d Cir.




                                                  4
                                                             Case No. 19-cv-24869-BLOOM/Louis

2011) (district court properly sua sponte dismissed complaint as factually frivolous where plaintiff

alleged that senior government officials caused the September 11, 2001 attacks).

       For the foregoing reasons, it is ORDERED AND ADJUDGED that the Complaint, ECF

No. [1], is DISMISSED, and the Motion, ECF No. [3], is DENIED AS MOOT. The Clerk of

Court shall CLOSE this case.

       DONE AND ORDERED in Chambers at Miami, Florida on November 25, 2019.




                                                     ____________________________________
                                                     BETH BLOOM
                                                     UNITED STATES DISTRICT JUDGE

Copies to:

Jose Yeyille, pro se
5505 SW 135th Court
Miami, Florida 33175




                                                 5
